Form ntchrgbk

                                   UNITED STATES BANKRUPTCY COURT
                                         Southern District of Alabama


                                       Bankruptcy Proceeding No.: 16−01516
                                                   Chapter: 11
                                           Judge: JERRY C. OLDSHUE

In Re: Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):
   James H. Orso, Jr.
   P.O. Box 345
   Citronelle, AL 36522−0345



                                               NOTICE OF HEARING


A hearing will be held in Courtroom 1 of the U. S. Bankruptcy Court, 201 St. Louis St., Mobile, AL on:

Date: 11/5/19

Time: 09:30 AM

Matter:

270 − Amended Chapter 11 Plan Filed by James H. Orso, Jr. (related document(s)236 Amended Disclosure Statement
filed by James H. Orso,) (Harbin, Michael)




If you are represented, please contact your lawyer before the hearing date to:
1. find out whether you should attend, and
2. confirm that the matter has not been resolved or moved to another date.

You must present a valid ID to enter the courthouse. Members of the public are not allowed to bring in cellular
phones or weapons of any kind, including pocket knives. Parking information can be found on the court website at
www.alsb.uscourts.gov under "court information."

Dated: 9/24/19

                                                                    Andrea Redmon
                                                                    CLERK OF COURT

                                                                    BY ANGIE JEMISON
                                                                    DEPUTY CLERK




       Case 16-01516         Doc 271      Filed 09/24/19      Entered 09/24/19 14:09:07           Desc Ntc of
                                           Hearing - BK       Page 1 of 1
